HUGHES, District Judge
(after stating the facts). It is impracticable for me to attach to this decision the diagrams referred to in these specifications and claim. Applications for patents ought to be so clearly and unambiguously defined by the language used for the purpose that the general public, who have a right to invent and use other contrivances, and who cannot see the diagrams, may understand the patent from the literal terms employed in defining it. I think the language of the application which is above -set forth is somewhat intricate, inaccurate, and misleading in the terms employed; and to the general reader, who does not see the diagrams, is difficult of comprehension. This much, however, seems plain, namely: The basis of this invention is the peculiar manner of making the mat which forms the wicker bottom of the coop or crate. This mat is made of ordinary slats rived from ash or other flexible wood, woven, two slats side by side, running crosswise, platted with slats, one at a time, running lengthwise; thus forming the mat. The mat is made wide enough and long enough not only to form the bottom of the crate, but to form also, when turned *245up at its sides and ends, the lower parts of its sides. These latter, after being so turned up respectively, form, when suitably fastened together and braced, the cubical basket, on which the upper part of the coop is built. On each side of the bottom and in its middle is a stiff slat running longitudinally; and at each end, and at proper intervals between them, pre stiff transverse slats running across the bottom. Upon these stiff strips on each side and end of the bottom, the sides and ends of the mat are turned up respectively at right angles to form the basket, which, thus formed, constitutes the structure on which the upper bows and wire of the coop and their bracing's are built. No point is made by the defense against the imperfect description of the plaintiff’s invention made in his application. The patent was granted; and this action of the patent office, though not conclusive upon the courts, is, if not contested, presumed to have been taken on proper and sufficient grounds. It is therefore a concession in this case that the mat which has been described, and the basket structure formed from it, were patentable, as to the form and special use intended for it, and must be respected as the plaintiff’s patented invention as to such form and use. It: may also be conceded that the upper gearing built on this structure, so far as any of its parts are novel, and had not been in previous use, and were necessarily incidental to the whole, was patentable as to these novel and incidental features, and must be respected as the inventor’s property.
The question in this case is whether or not the invention of the plaintiff, thus described and limited, is infrnged by the coop which is manufactured by the defendant. This is a coop with a wicker bottom, made independently of the rest of the structure, and detachable at will. It is lilted to the frame of the coop and fastened to and unfastened from it. by proper catches and appliances. This detachable feature is a very valuable improvement. The bottom of the frame of this coop of defendant is made of sawed wooden boards, about four inches wide. Upon the bottom of the frame of this coop thus formed of boards are built the bows, wire netting, and their braces, very much as shipping poultry coops are generally made. The use of wire netting in covering the two coops of these two contestants, whether galvanized or not, has been common for years. The use of basket work of interwoven slats for this purpose is as old as carrying chickens to market in baskets. The bow which is used as the handle of the basket, and the cover of stout cloth or netting of some sort, fibrous or metallic, is old; and the adding of two or more bows would hardly seem patentable. I see nothing that is patentable in the plaintiff’s invention but the mat as made and used in his coop. Whatever additional he has invented and applies in constructing the parts of his coop built on his mat, that is specially adapted to the use he makes of.it, and which was not in common use before, is also patentable quoad, and only quoad, the use he makes of it in connection with the mat. But, as the defendant makes no use of the peculiar mat of the plaintiff, his use of bows, wire netting, braces, and other appliances in connection with his own coop, and not with the defendant’s mat, *246be does not infringe the patent. I see nothing patentable in the plaintiff’s invention except his mat, and, for reasons stated, the defendant’s coop does not infringe the mat, or the appliances peculiarly adapted to the completion of the coop from the mat. I will sign a decree for the defendant.